t c no united_states tax_court jt usa lp john ross and rita gregory partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date r issued a notice of final_partnership_administrative_adjustment fpaa to partnership j and its partners without providing a notice under sec_6223 i r c ps partners of j other than the tax_matters_partner attempted to elect out of the partnership-level proceeding only in their capacity as indirect partners held sec_6223 allows partners holding different partnership interests in the same partnership to make different elections for each interest ps’ election otherwise conforming to the requirements of sec_301_6223_e_-2t c proced admin regs is therefore effective held further the tax_matters_partner of j may be substituted as petitioner and ps will be stricken from the case in their capacity as indirect partners ernest s ryder richard v vermazen and lauren a rinsky for petitioners johnathan h sloat and donna f herbert for respondent opinion holmes judge in the 1970s john ross gregory and his wife rita founded the business which became jt usa lp it was very successful in selling accessories to enthusiasts of motocross and paintball over years later the gregorys decided to sell and were faced with the problem of a large tax on a very large capital_gain their solution was to use an alleged tax_shelter to create losses large enough to offset their gain the commissioner has challenged those losses but the gregorys think they’ve found a way to keep them or at least greatly increase the odds of keeping them because of a procedural flub by the irs background the gregorys were both pharmacists near san diego when john an off-road motorcycle enthusiast started selling motorcycle socks at a local dirt track the small side business was a success and jt usa was born the company focused first on motocross accessories but when that market started to become crowded in the early 1990s the gregorys expanded their operation to include accessories for paintball paintballing took off and jt usa took off with it in less than a decade it had become so successful that a superpower of paintball-equipment manufacturers brass eagle inc was willing to pay dollar_figure million in cash for the business’s assets when brass eagle became interested jt usa’s ownership structure was already a bit involved http www jtusa com company about_us the jt usa partnership tax_return for the tax_year shows partnership interests before change or termination totaling we believe this is because of the shifts in ownership during the year though there is no explanation in the record the exact ownership percentages don’t affect our decision jt racing llc jtr-llc was the general_partner and jt racing inc jtr-inc an s_corporation was a limited_partner the other direct but limited partners at the beginning of were the gregorys themselves their two daughters and their grandson by the time of the asset sale jt usa’s ownership had been scaled back and was wholly owned by the gregorys indirectly through jtr-llc and jtr-inc the individual limited partners had sold back their partnership_interest sec_3 so that the only partners were jtr-llc and jtr-inc as the general and limited_partner respectively this change in ownership was part of a larger reorganization of interests that the gregorys undertook to minimize or eliminate their income_tax the record states that jt usa redeemed the partnership interests of the two daughters and the grandson it doesn’t explain what happened to the gregorys’ partnership interests except to indicate that they no longer had direct ownership interests in jt usa by the end of the year on the asset sale through an alleged son-of-boss transaction they also created a new general_partnership called gregory legacy partners whose partners consisted of the gregorys as trustees of a revocable family_trust the gregorys’ daughters their grandson and jt usa all of this was done to help make the alleged son-of-boss transaction work adding even more complexity to an already complex business structure in date the gregorys executed a short_sale of treasury note sec_5 and then contributed the proceeds and obligation to replace those notes along with some separately purchased stock to jtr-inc as a nontaxable addition to the capital of a corporation under sec_351 allegedly receiving a basis in the newly acquired jtr-inc stock of a little more than dollar_figure million jtr-inc then contributed the cash obligation and additional stock to jt usa as a nontaxable contribution to the capital of a partnership under sec_4 see 128_tc_192 for a description of these transactions see kligfeld holdings t c pincite n for an explanation of the short_sale and see id pincite for an explanation of how taxpayers use a short_sale in son-of-boss deals unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure sec_351 general_rule --no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation a allegedly receiving a basis in the partnership_interest of dollar_figure million finally jt usa contributed the cash obligation and additional stock to legacy partners as a nontaxable contribution to that partnership’s capital also allegedly receiving a basis in its partnership_interest of about dollar_figure million when everything was finished the structure looked like this sec_721 general_rule --no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership in date legacy partners redeemed jt usa’s partnership_interest for dollar_figure million--the fair_market_value of the interest at that time with its alleged basis of dollar_figure million jt usa claimed a capital_loss of dollar_figure million that loss more than offset the capital_gain from the sale to brass eagle which in turn meant that jtr-llc and jtr-inc could supposedly claim a flow-through capital_loss instead of a huge flow-through capital gain--and the gregorys as sole members and shareholders of those organizations could supposedly do the same jt usa timely filed its tax_return the commissioner challenged the transaction by sending a notice to jt usa on date just before the statute_of_limitations would expire but with this notice he also sent the following letter which we quote at length because of its significance we were unable to mail you the notice of beginning of administrative_proceeding before the conclusion of the partnership proceeding therefore under sec_6223 of the internal_revenue_code you have the right to elect to have your partnership items treated according to either this notice a final court decision or a settlement agreement with any partners for the taxable_year to which the adjustment relates if you do not make this election the partnership items for the partnership these figures are from jt usa’s schedule d capital_gains_and_losses and as the commissioner noted there are some inconsistencies between the partnership schedule d and the schedules k-1 partner’s share of income credits deductions etc but the differences don’t affect our decision taxable_year to which the proceeding relates shall be treated as nonpartnership_items to elect to have your interest in the partnership items treated as partnership items you must file a statement of the election with my office within days from the date of this letter it is required that the statement be clearly identified as an election under sec_6223 specify the election being made ie application of final_partnership_administrative_adjustment court decision or settlement agreement identify yourself as a partner making the election and the partnership by name address and taxpayer_identification_number specify the partnership taxable_year to which the election relates and be signed by the partner making the election per sec_301_6223_e_-2 this was almost certainly a form letter and the commissioner concedes it was the wrong form letter see infra p n but the gregorys responded to it a total of four times john and rita each sent a statement of election by indirect_partner under sec_6223 which asked to have the partnership items of the indirect_partner treated as nonpartnership_items these statements then went on to say note this reference to e rather than e as mentioned in the first paragraph--it’ll turn out to be important the undersigned who is an indirect_partner is also a direct partner of the partnership this election does not apply to the undersigned as a direct partner they also each sent a statement of election by direct partner under sec_6223 which asked to have the partnership items of the direct partner treated as partnership items and stated this election is made in response to irs correspondence dated date a copy of which is attached hereto for your reference which correspondence seems to imply that a partner must elect to be a party to the proceeding in order to have partnership items treated as partnership items and pursuant to regulation sec_301_6223_e_-2t which applies to partnership taxable years beginning prior to date the gregorys sent all four statements of election on date in date the gregorys filed a petition with this court in date the gregorys moved to strike themselves as indirect partners from this case--arguing that they had properly opted out of the proceedings as part of the same motion they also requested that we grant jtr-llc permission to take over the case in their stead because of the importance of the issue the court held oral argument on the motion in san diego--both gregorys were california residents when they filed the petition and the partnership had its principal_place_of_business in california we must now decide whether the gregorys met the requirements for electing to opt_out whether their elections out as indirect partners were effective and who the proper parties will be in this proceeding discussion the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 is a set of special tax and audit rules that automatically applies to all partnerships with exceptions that aren’t relevant here sec_6231 one of these rules requires jt usa to designate one of its partners as the tax_matters_partner tmp to handle its administrative issues with the commissioner and manage any resulting litigation sec_6231 jt usa’s tmp is jtr-llc the goal of tefra is to have a single point of adjustment for all partnership items at the partnership level thereby making any adjustments to a particular partnership_item consistent among all the various partners see kligfeld holdings t c pincite tefra procedures generally apply if the adjusted item is a partnership_item defined as any item more appropriately determined at the partnership level than at the partner level sec_6221 sec_6231 partnership items include the income gains losses deductions and credits of a partnership sec_301_6231_a_3_-1 proced admin regs nonpartnership_items are those that aren’t partnership items--and their tax treatment is determined at the individual level sec_6231 finally affected items are those that are affected by the determination of a partnership itemdollar_figure sec_6231 see 127_tc_75 outlining the different categories of adjustments under tefra this adjustment of partnership items is done through a formal process which--if everything is working as it’s supposed to--starts with the irs sending a notice at the beginning of an audit to each notice_partner defined as a partner whose name and address is furnished to the commissioner sec_6223 sec_6231 this notice alerts the partners that an audit is underway and gives them a chance to participate see generally sec_6223 and the gregorys filed the petition in this case under sub sec_6226 in their capacity as notice partners--thus the caption identifying them as partners other than the tax_matters_partner once the commissioner completes the audit but no sooner than days after he sends the first notice he is supposed to send out a notice of final partnership affected items come in two varieties the first are purely computational adjustments which reflect changes in a taxpayer’s tax_liability triggered by changes in partnership items sec_6231 the second are adjustments other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items see sec_6226 that require the commissioner to follow normal deficiency procedures because the adjustments depend on factual determinations that have to be made at the individual partner level sec a a i see also 129_tc_97 administrative adjustment fpaa to the tmp outlining any changes to be made sec_6223 the commissioner then sends the fpaa to other notice partners within days sec_6223 the tmp ha sec_90 days from the date the fpaa is sent to file a petition to contest any adjustments that the fpaa proposes sec_6226 if he doesn’t the window for challenging the fpaa stays open for more days during which any notice_partner can start a case sec_6226 once there’s a determination of all the partnership-level items--either because no one challenges the fpaa or because a decision in the case challenging the fpaa becomes final--the commissioner may begin deficiency proceedings against any partner with affected items that require a partner- level proceeding and may immediately assess the amount due against any other partners with affected items that don’t sec a and the irs is a large organization and congress had the foresight to enact rules to apply after the inevitable snafus including the snafu that happened here--the commissioner’s sending out an fpaa just in time to beat the statute_of_limitations but without any notice that audit proceedings had begun the code has two default rules that might apply in this situation if the commissioner waits so long to notify a partner that the time to challenge the fpaa in court has passed the default rule is that an unnotified partner’s partnership items are treated as nonpartnership_items unless the partner opts in to the proceedings for example if an unnotified partner learns of a favorable settlement agreement that he would like to glom onto sec_6223 if however the commissioner notices his mistake before the fpaa becomes unchallengeable the default rule is that an unnotified partner’s partnership items remain partnership items subject_to the outcome of the partnership-level proceeding unless the partner opts out at which point those items become nonpartnership_items sec_6223 any items that become nonpartnership_items under sec_6223 are subject_to the standard deficiency procedures of sec_6211 through sec a a ii and the commissioner generally has one year from the time a partner’s partnership items become nonpartnership_items to send a notice_of_deficiency to that partner secs f a the problems in this case began when the irs sent the fpaa to jt usa just before the statute_of_limitations was to expire none of jt usa’s partners received an advance notice that an audit was coming but sending them the fpaa meant they did get notice before the time to challenge the adjustments proposed by the fpaa had run this meant that the default rule_of e not e applied and any partner entitled to receive notice had the right to opt_out and not the right to opt indollar_figure the gregorys tried to do just that in their capacity as indirect partners the fpaa proposed adjustments only to partnership items reflecting the alleged son-of-boss transaction by the time jt usa did that transaction the gregorys argue their entire_interest was held only in their capacity as indirect partners so if we determine that their election was valid they may well not be subject_to any deficiency proceedings since their attempted election was made more than one year ago a the gregorys’ election the regulations have specific requirements for an election to opt_out of tefra proceedings for the tax_year those requirements were listed in sec_301_6223_e_-2t c temporary proced admin regs fed reg date the election must be made within days after the fpaa was mailed and the commissioner has conceded that the original notice sent to the gregorys with the fpaa was incorrect and should have been a notice giving the partners the option to opt_out of the tefra proceedings under sec_6223 however sec_6223 is only available to partners entitled to receive notice in the first place sec_6223 the gregorys were entitled to notice as direct partners since they were named on the partnership return but it is unclear if that means they were also entitled to notice as indirect partners the regulation suggests that they were see sec_301_6223_e_-1t b temporary proced admin regs fed reg date in any event the parties did not raise the issue of what if any effects that possible distinction might have for this case the statement must a b c d clearly identify that it’s an election under sec_6223 specify that the election is to have partnership items treated as nonpartnership_items identify the electing partner and the partnership by name address and taxpayer_identification_number specify the partnership taxable_year to which the election relates and e be signed by the electing partner the election once made shall apply to all partnership items for the partnership taxable_year to which the election relates sec_301_6223_e_-2t c temporary proced admin regs fed reg date the gregorys have shown they made the elections exactly days after the irs sent the fpaa to the tmp each election clearly stated that it was made by the undersigned pursuant to sec_6223 of the internal_revenue_code to have the partnership items of the indirect_partner treated as nonpartnership_items each election also clearly stated the identity of both the indirect_partner and the partnership by name address and taxpayer identification as well as the partnership taxable_year to which the election related none was signed by the gregorys themselves but the commissioner has since conceded that their power_of_attorney sufficed to allow him to sign on their behalf the most important question left in the case though is whether their election is valid in the light of their choice to limit it only to all partnership items in their capacity as indirect partners b effect of the gregorys’ elections the commissioner focuses on the language of sec_6223 b -- to have the partnership items of the partner treated as nonpartnership_items --and insists that letting an individual partner with different partnership interests make different choices in his different capacities would create a situation where some of a partner’s partnership items would be treated as nonpartnership_items and some aren’t he argues that the word partner in sec_6223 refers to the person holding any such interest not to that person in his capacity as holder of a particular partnership_interest as he sums up his position what the gregorys are trying to do with elections limited to their capacity as indirect partners is simultaneously opt in and opt out--and such a self-contradictory election must necessarily be ineffective the gregorys have two arguments in reply first they argue that at least in this case there is no possible bifurcation of any partnership item--no self-contradictory election in other words--because the only items involved in this case all arise from the alleged son-of-boss deal and all those items are allocable to the gregorys as indirect partners the words of limitation that they chose to use in their elections are thus without any practical effect their second argument is that there’s nothing self- contradictory or prohibited about having the same person make two different elections as long as each election relates to a different partnership_interest the gregorys admit that tefra and its regulations do not specifically address the possibility of the same person acting in each of two different capacities but they argue that we must fill in this gap the most reasonable way we can in light of tefra’s overall structure and general background principles of partnership law they claim that the more reasonable way to fill the gap is by construing the term partner in sec_6223 to refer to a person holding a particular partnership_interest not a person holding any number of partnership interests from this perspective a single_person with two different interests in a single partnership can make different elections for each we begin by quickly disposing of the gregorys’ first argument as the commissioner carefully notes this case is only at the pretrial stage and the gregorys have not proven how the challenged partnership items were allocated to the partners or that they were in fact no longer direct partners when the deal was done and even though the gregorys may well be able to prove that they were no longer direct partners by the time they got the fpaa or even by the end of sec_6226 tells us to treat as a party any partner who was a partner in such partnership at any time during such year this leaves us with the more difficult problem of whether the same person holding different partnership interests can make different elections for each we begin with the text both parties agree that sec_6231 defines the term partner for purposes of tefra they also both agree that this definition includes indirect partners as well as direct partners the term direct partner isn’t actually defined in the code but it is the common term for someone who holds a partnership_interest directly in the partnership and not through another entity that’s reasonable tefra defines an indirect_partner as someone who holds a partnership_interest through or more pass- thru partners sec_6231 a pass-thru_partner is a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership with respect to which proceedings under this subchapter are conducted sec_6231 the commissioner also doesn’t dispute that the gregorys held both indirect partnership interests through jtr-llc and jtr- inc and direct partnership interests in jt usa at different times during the tax_year however the commissioner seems to be arguing that partner in the code is an ontological category--that once one acquires the status of a partner by owning either direct or indirect partnership interests or both any reference in the code or regulations to one’s partnership interests means all of one’s partnership interests the gregorys argue that being a partner is not a status one acquires and then must exercise in only one way instead we should recognize that an individual can have more than one interest in a partnership that he can treat in different ways and if an individual has different bundles of rights arising from different interests he should be viewed as a partner in relation to each bundle empowered to exercise his different rights in the different bundles in different ways rather than answer such metaphysical disputes abstractly we look to the code and regulations governing partners to try to discover if they take one side or the other in the dispute the gregorys helpfully point out that there are several places in the regulations that seem to recognize the possibility of treating different partnership interests held by the same person differently the two examples we find most persuasive are the following a partner p is both a direct partner in a partnership ps and an indirect_partner in ps through a pass-thru_partner ptp p reports his source partnership items as a direct partner consistently with ps under sec_301 a - 1t a temporary proced admin regs fed reg date however ptp reports its share of partnership items inconsistently with ps and informs the irs of this inconsistency under sec_301_6222_b_-1t temporary proced admin regs fed reg date p reports his share of partnership items flowing through to him from ptp consistently with ptp’s treatment of the items under sec_301 a - 2t c temporary proced admin regs fed reg date a single partner may--indeed should--thus take inconsistent positions if he has both direct and indirect partnership interests the tmp for a partnership ps enters into a settlement agreement with the commissioner a partner p is bound by this settlement agreement as a nonnotice direct partner of ps sec_301_6224_c_-1t a temporary proced admin regs fed reg date p is also an indirect_partner of ps through a pass-thru_partner ptp and hasn’t been separately identified under sec_6223 ptp enters into a separate settlement agreement with the commissioner as an unidentified indirect_partner p is bound by ptp’s settlement agreement sec_301_6224_c_-2t a temporary proced admin regs fed reg date we find the second example above especially relevant since sec_301_6224_c_-2t a specifically states that if an indirect_partner holds a separate interest in that partnership either directly or indirectly through a different pass-thru_partner the indirect_partner shall not be bound by that settlement agreement with respect to that separate interest it is hard to imagine a clearer indication that different partnership interests held by the same person may be treated differently and indeed at oral argument we hypothesized a situation in which jt usa’s two direct partners had different tmps who made different elections--say if jtr inc elected out and jtr-llc elected in the commissioner conceded as he must given the regulation’s language that the two different direct partners are allowed to make two different elections yet the gregorys are indirect partners through both these direct partners necessarily implying that they could indeed be treated as simultaneously in and out the concept of one person with multiple interests or roles that he can defend or play in different ways is nothing new in tefra law the prime example of this can be found in 85_tc_900 we held there that one partner could be both a tmp and a notice_partner and that such a partner would be entitled to days to file a petition from an fpaa under sec_6226 b --the initial days in his capacity as the tmp plus an additional days in his capacity as a notice_partner w e are simply saying here that petitioner wore two hats--one as the tax_matters_partner and another as a notice_partner since a timely petition was not filed by petitioner as the tax_matters_partner we see no statutory prohibition which precludes petitioner from proceeding on its own behalf by filing a petition as a notice_partner id pincite our tentative conclusion that one person meeting the definition of both direct partner and indirect_partner can have multiple rights and choose to exercise them in different ways is strengthened by the similar rules governing limited_partnerships under state law both the uniform_limited_partnership_act and the revised_uniform_limited_partnership_act recognize that the same person can have a dual capacity as the former act states a person may be both a general_partner and a limited_partner a person that is both a general and limited_partner has the rights powers duties and obligations provided by this act and the partnership_agreement in each of those capacities when the person acts as a general_partner the person is subject_to the obligations duties and restrictions under this act and the partnership_agreement for general partners when the person acts as a limited_partner the person is subject_to the obligations duties and restrictions under this act and the partnership_agreement for limited partners cal corp code sec dollar_figure west supp see also cal corp code secs and west unif ltd pship act sec_113 6a u l a revised unif ltd pship act sec_404 6b u l a a careful reading of the regulation also supports this rea- soning that regulation doesn’t say that an election must cover all a partner’s partnership interests it says that the election shall apply to all partnership items for the partnership taxable_year to which the election relates sec_301_6223_e_-2t c temporary proced admin regs supra the phrase all partnership items obviously needs to be read as limited in some sense lest the election of one partner in a partnership bind all his partners but if partner a can’t bind partners b and c then we can’t see why--especially given the regulations and background principles of partnership law--partner a shouldn’t be able to make different elections for each of his partnership interests as long as each election applies to all the partnership items allocable to each partnership_interest the commissioner nevertheless argues that permitting the same partner to make different elections under sec_6223 would increase the administrative burden on the irs and lead to inconsistent results two consequences contrary to tefra’s major purpose see h conf rept pincite 1982_2_cb_600 we agree that at a very general level allowing this to happen seems to be at odds with tefra’s overall goal to consolidate partnership proceedings and increase consistency the elections under sec_6223 are only available however when the commissioner fails to provide proper notice ie when the tefra process has already gone awry and the rules need to be construed to supply a reasonable fix inconsistency may also be inevitable when tiered partner- ships with multiple tmps are involved--something the commissioner seems to forget there are simply too many outside factors to have every partner both direct or indirect treated identically just because the gregorys had control_over the pass-thru partners in this particular situation doesn’t change the fact that they held two separate partnership interests we therefore hold that the gregorys were allowed to make separate elections as direct and indirect partners and that their elections to opt_out as indirect partners were valid the grego- rys’ elections to opt in in their capacity as direct partners have no effect because the default rule dictates the same result under sec_6223 a partner is bound by the tefra pro- ceedings unless a proper election is made to opt_out the elec- tions in were just a result of the incorrect letter sent out with the fpaa and have no effect one way or the other c proper parties to this proceeding the gregorys ask to be stricken from this proceeding since they no longer have an interest in the outcome as indirect part- ners sec_6226 they ask that we let jtr-llc take over as the tmp for whatever is left of the proceedings rule a makes the tmp a party and rule requires the court to identify the tmp when as here the petition is filed by a partner other than the tmp sec_6226 provides that the tax_matters_partner may intervene in any_action brought under this subsection our rule a gives him days from the date that the petition was served to do so but rule c allows us to enlarge that time for cause the commissioner has raised no objection and in the absence of any argument against allowing the tmp to intervene we will construe our rule liberally and let jtr-llc see this case through to its end an appropriate order will be issued
